          Prepared by and after recording
  No intangibles tax due. Intangibles
return to:
Lynn W. Strott, Esq.
715 St. Paul Street
Baltimore, MD 21202
 

  tax previously paid upon the
recording of the Mortgage (defined
below).



Project Name:
Project Number:
  Nurse Care of Buckhead
061-22057  



ASSUMPTION, MODIFICATION AND RELEASE AGREEMENT

THIS ASSUMPTION, MODIFICATION AND RELEASE AGREEMENT (this “Agreement”) is made
as of January
10, 2012, by and among POWDER SPRINGS ROAD ASSOCIATES, L.P., a Georgia limited
partnership
(“Original Borrower”), G&E HC REIT II BUCKHEAD SNF, LLC, a Delaware limited
liability company (“New
Borrower”), and CAPITAL FUNDING, LLC, a Maryland limited liability company
(“Lender”). The
SECRETARY OF HOUSING AND URBAN DEVELOPMENT (hereinafter referred to as “HUD” or
the “Secretary”)
joins this Agreement for the purpose of acknowledging the transactions set forth
herein and as a
party to the Regulatory Agreement (as defined below) and for such other purposes
as may be set
forth herein.

R E C I T A L S:

A. On February 10, 2010 Greystone Servicing Corporation, Inc. (“Greystone”),
predecessor in interest to Lender, made a loan (the “Loan”) in the original
principal amount of Twelve Million One Hundred Fifty-Five Thousand and 00/100
Dollars ($12,155,000.00) to Original Borrower. To evidence the Loan, Original
Borrower executed and delivered to Greystone that certain Security Deed Note,
dated as of February 10, 2010 (the “Note”), payable to the order of Greystone
and endorsed and insured by HUD, bearing interest and being payable as therein
provided. Greystone assigned the Note to Midland Loan Services, Inc., which
assigned the Note to Lender.

B. Payment of the Note is secured by, among other things, that certain Security
Deed dated as of February 10, 2010 and executed by Original Borrower for the
benefit of Lender (the “Mortgage”). The Mortgage was recorded on February 10,
2010 at Book 48782, Page 602, of the records of Records Division of the Clerk of
Superior Court of Fulton County (the “Records”). The Mortgage encumbers that
certain parcel of real property described on Exhibit A attached hereto and
incorporated herein for all purposes, together with the improvements and
fixtures located thereon (the “Project”).

C. Original Borrower is liable for the payment and performance of all of its
obligations under the Note, the Mortgage, and all other documents evidencing,
securing, guaranteeing or otherwise pertaining to the Loan (collectively,
together with all of the other documents evidencing and securing the Loan, as
the same are modified by this Agreement and any other agreement with Lender and
HUD in connection with the Assumption (as defined below), are hereinafter
referred to, collectively, as the “Loan Documents”). The Loan Documents include,
without limitation, (a) that certain Security Agreement dated February 10, 2010
by and between Original Borrower, the current operator of the Project, and
Greystone, as predecessor in interest to Lender (the “Security Agreement”) and
(b) that certain Regulatory Agreement for Multifamily Housing Projects dated
February 10, 2010 by and between Original Borrower and the Secretary and
recorded on February 10, 2010 at Book 48782, Page 608 of the Records (the
“Regulatory Agreement”).

D. Original Borrower desires to sell, convey and transfer all of its interest in
and to the Project to New Borrower, and New Borrower desires to lease the
Project to Warsaw Road, L.P., a Georgia limited partnership and an affiliate of
Original Borrower (“Master Tenant”), pursuant to a master lease (the “New Master
Lease”) by and among New Borrower and certain of its affiliates, as landlord,
and Master Tenant, as tenant (the “Transfer”), subject to New Borrower’s express
assumption as provided hereinafter of all of Original Borrower’s obligations
under the Note and the other Loan Documents arising after the date hereof (the
“Assumption”), and Original Borrower and New Borrower have requested Lender and
HUD’s consent to the Transfer and Assumption.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Original Borrower, New Borrower
and Lender hereby agree as follows:

1. Incorporation of Recitals. The foregoing recitals are incorporated herein as
a substantive, contractual part of this Agreement.

2. Assumption by New Borrower. New Borrower hereby assumes all of the payment
and performance obligations of Original Borrower under the Loan Documents
accruing or arising after the date hereof in accordance with their respective
terms and conditions as the same may be expressly modified by this Agreement,
including without limitation, payment of all sums due and payable under the
Note, subject, however, to any limitations set forth in the Loan Documents with
respect to recourse against the Original Borrower in the event of a default.

3. Reaffirmation by Original Borrower. Original Borrower hereby reaffirms,
ratifies and confirms its payment and performance obligations under the Loan
Documents and confirms that it will remain liable for all payment and
performance obligations arising under the Loan Documents on or prior to the date
hereof.

4. Certifications of Original Borrower and Lender. Original Borrower and Lender
hereby certify, individually, and not jointly, to New Borrower that:

(a) As of the date hereof, the principal balance due under the Note is
$11,921,869.47 and the monthly principal and interest due and payable under the
Note is $63,296.32.

(b) Subject to this Section 4 below and to Lender’s knowledge, there are no
other penalties, fees, interest or other charges accruing under the Loan.

(c) As of the date hereof, the following impounds, reserves and escrows are
being held by or behalf of Lender and/or HUD in connection with the Loan:

          (1)
(2)
(3)  
Taxes and Insurance:
Repair Reserve:
Replacement Reserve:
  $124,759.70
$575.62
$371,593.99

(d) To Original Borrower’s knowledge, there are no defaults, events of defaults,
or events or conditions that have occurred which after the passage of time or
giving of notice will constitute a default or an event of default under the Loan
Documents. To Lender’s knowledge, no monetary defaults or events of default
exist under the Loan Documents, and Lender has not delivered notice to Original
Borrower of any defaults, events of defaults, or events or conditions that have
occurred which after the passage of time or giving of notice will constitute a
default or an event of default under the Loan Documents.

5. Representations and Warranties of New Borrower. New Borrower represents and
warrants to Original Borrower, Lender and HUD that:

(a) New Borrower is a limited liability company, duly organized and validly
existing under the laws of the State of Delaware, has all necessary licenses,
authorizations, registrations and approvals, and full power and authority to
enter into this Agreement and to own and lease the Project.

(b) This Agreement constitutes the legal, valid and binding agreement of New
Borrower, enforceable against New Borrower in accordance with its terms, subject
only to (i) the effect of any bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditor’s rights generally and
(ii) general principles of equity.

6. Representations and Warranties of Original Borrower. Original Borrower
represents and warrants to New Borrower, Lender and HUD that:

(a) Original Borrower is a limited partnership, duly organized and validly
existing under the laws of the State of Georgia, has all necessary licenses,
authorizations, registrations and approvals, and full power and authority to
enter into this Agreement.

(b) This Agreement constitutes the legal, valid and binding agreements of
Original Borrower, enforceable against Original Borrower in accordance with its
terms, subject only to (i) the effect of any bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally, and (ii) general principles of equity.

(c) There are no subordinate liens of any kind covering or relating to the
Project, nor are there any mechanics liens or liens for unpaid taxes or
assessments encumbering the Project, nor has notice of a lien or notice of
intent to file a lien been received.

7. Release of Original Borrower. Effective as of the recordation of this
Agreement, Original Borrower is released by Lender and HUD from its obligations
as set forth in the Loan Documents arising after the date of hereof, except for
recourse obligations for which it expressly has personal liability under the
Note and other Loan Documents (“Recourse Obligations”), if any, to the extent
such Recourse Obligations arise out of acts or events occurring or obligations
arising prior to or on the date hereof. Nothing in this Agreement shall waive,
compromise, impair or prejudice any right that the Lender or the Secretary might
have to seek judicial, administrative or other recourse for any breach of the
Loan Documents that may have occurred or accrued prior to or may occur
subsequent to the date of this Agreement.

8. No Impairment of Liens. The Project is and shall remain in all respects
subject to the lien, charge or encumbrance of the Mortgage and other Loan
Documents and/or the conveyance of title contained in the Loan Documents.
Nothing in this Agreement shall affect or be construed to affect (a) the
warranty of title in the Mortgage or (b) the lien, charge or encumbrance of the
Mortgage or other Loan Documents or the priority thereof over all other liens,
charges, encumbrances or conveyances, or (c) release or affect the liability of
any party or parties under or on account of the Loan Documents, except to the
extent Original Borrower is expressly released under Section 7 of this
Agreement. Nothing in this Agreement shall affect or be construed to affect any
other security or instrument, if any, held by Lender in connection with or to
evidence the Loan.

9. Consent to Transfer and Assumption. Lender and the Secretary hereby consent
to the Transfer and Assumption and agree that such Transfer and Assumption shall
not constitute a default under the Mortgage or any of the other Loan Documents.
However, neither Lender nor the Secretary waives any other default, whether now
in existence or occurring hereafter, whether known or unknown. This waiver
applies only to this particular Transfer and not to any future transfer or sale.
New Borrower and Original Borrower agree that they will not sell or attempt to
sell or transfer or otherwise dispose of the Project without the written consent
of Lender and Secretary, their respective successors or assigns, except for the
sale and leaseback referred to herein.

10. Amendments to Loan Documents. The Loan Documents are hereby modified and
amended (and no further amendment document shall be required) to reflect the
Transfer and Assumption provided for herein. In furtherance of the foregoing,
the Loan Documents are hereby amended effective as of the date hereof as
follows:

(a) The term “Owners” as used in the Regulatory Agreement and any of the other
Loan Documents means New Borrower and its successors, heirs and assigns.

(b) The address of New Borrower is c/o Grubb & Ellis Healthcare REIT II, Inc.,
1551 N. Tustin Avenue, Suite 300, Santa Ana, CA 92705, Attention: President and
Chief Operating Officer.

(c) Paragraph 6(e)(1) of the Regulatory Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

“(1) All distributions shall be made only as of and after the end of a
quarterly, semiannual or annual fiscal period, and only as permitted by the law
of the applicable jurisdiction.”

(d) The Rider to the Regulatory Agreement is hereby deleted in its entirety and
replaced with the LEAN Rider to Regulatory Agreement for Multifamily Housing
Projects attached hereto as Exhibit B.

(e) All references in the Loan Documents to the operating lease shall be hereby
amended to mean and refer to, as applicable, the Master Lease and the sublease
by and between Master Tenant and the current operator of the Project.

11. Reaffirmation. Except as expressly modified by this Agreement, the terms and
conditions of the Loan Documents remain unchanged and are reaffirmed, ratified
and confirmed by all of the parties hereto, and remain in full force and effect.
New Borrower acknowledges that, as of the date hereof and subject to the terms
hereof, it has no defenses, rights of set off or counterclaims of any type to
the Loan or the Loan Documents.

12. Indemnification.

(a) Notwithstanding any language to the contrary in this Agreement or in the
other Loan Documents, Original Borrower hereby reaffirms to New Borrower and its
affiliates any and all indemnity obligations by Original Borrower, Master Tenant
or any of their affiliates arising in favor of New Borrower or its affiliates in
connection with the Transfer and the Assumption and Original Borrower, HUD and
Lender hereby acknowledge and agree that this Agreement shall not be deemed a
waiver of any such additional indemnity obligations.

(b) Nothing in this Section 12 shall be construed to constitute a waiver by any
party of the right to enforce the provisions of this Agreement in accordance
with its terms.

13. No Satisfaction or Release of Loan Documents. All parties to this Agreement
specifically confirm and agree that nothing in this Agreement shall be
understood or construed to amount to a satisfaction or release in whole or in
part of any of the Loan Documents or of the Project.

14. No Waiver. Except as expressly provided herein, the execution of this
Agreement by the Lender and Secretary does not and shall not constitute a waiver
of any rights or remedies to which Lender and Secretary is entitled pursuant to
the Loan Documents, nor shall the same constitute a waiver of any default which
may have heretofore occurred or which may hereafter occur with respect to the
Loan Documents.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all parties hereto had signed the same document. All
such counterparts shall be construed together and shall constitute one
instrument, but in making proof hereof it shall only be necessary to produce one
such counterpart.

16. Severability of Provisions. If any one or more of the provisions contained
in this Agreement are for any reason invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement will be construed as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.

17. Governing Law. The terms and conditions of this Agreement shall be governed
by the applicable internal laws of the State where the Project is located,
without regard to the principles of conflict of laws.

18. Interpretation of Agreement. Within this Agreement, words of any gender
shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

19. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the assumption of the Loan and fully supersedes
all prior agreements and understanding between the parties pertaining to such
subject matter.

20. Binding Provisions. The terms and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and permitted assigns.

21. Equal Opportunity in Housing. New Borrower agrees that it shall fully comply
with the provisions of (1) any laws prohibiting discrimination in housing on the
basis of race, color, creed or national origin; and (2) with the Regulations of
the Department of Housing and Urban Development providing for nondiscrimination
and equal opportunity in housing. New Borrower understands and agrees that New
Borrower’s failure or refusal to comply with any such provisions shall be a
proper basis for the Secretary to take any corrective action he may deem
necessary, including, but not limited to, the rejection of future applications
for FHA mortgage insurance and the refusal to enter into future contracts of any
kind with which New Borrower is identified; and further, the Secretary shall
have a similar right to corrective action (1) with respect to any individuals
who are officers, directors, principal stockholders, trustees, manager, partners
or associates of New Borrower and (2) with respect to any corporation or any
other type of business association or organization with which the officers,
directors, principal stockholders, trustees, manager, partners, or associates of
New Borrower may be identified.

(remainder of page intentionally left blank)

1

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year first above written.

     
Signed, sealed and delivered in the
  LENDER:
presence of:
/s/ Michael Burchell


--------------------------------------------------------------------------------


Unofficial Witness
Printed Name: Michael Burchell, Director


--------------------------------------------------------------------------------


/s/ Krista M. Boblitz


--------------------------------------------------------------------------------


Notary Public
Printed Name: Krista M. Boblitz
  —
CAPITAL FUNDING, LLC, a Maryland
limited liability company
By: /s/ Kelly M. Sparwasser
—
Name: Kelly M. Sparwasser
—
Title: Assistant Vice President



 
 

My Commission Expires: 7/20/2015
 

 
 

[NOTARIAL SEAL]
 

 
   

[signatures continue on following page]

2

     
Signed, sealed and delivered in
  ORIGINAL BORROWER:
the presence of:
/s/ Philip M. Rees


--------------------------------------------------------------------------------


Unofficial Witness
Printed Name: Philip M. Rees


--------------------------------------------------------------------------------


/s/ Janet C. Guy
  —
POWDER SPRINGS ROAD ASSOCIATES, L.P., a
Georgia limited partnership
By: /s/ James J. Andrews
—
James J. Andrews, President


 
 

Notary Public
Printed Name: Janet C. Guy
 


 
 

My Commission Expires: 4/1/14
 

 
 

[NOTARIAL SEAL]
 


[signatures continue on following page]

3

     
Signed, sealed and delivered
  NEW BORROWER:
in the presence of:
/s/ Jennifer Hsieh


--------------------------------------------------------------------------------


Unofficial Witness
Printed Name: Jennifer Hsieh


--------------------------------------------------------------------------------


/s/ Paul S. Baker
  —
G&E HC REIT II BUCKHEAD SNF, LLC, a Delaware
limited liability company
By: /s/ Danny Prosky
—
Danny Prosky, Authorized Signatory


 
 

Unofficial Witness
Printed Name: Paul S. Baker
 


 
 

see next page
 

 
 

Notary Public
Printed Name:
 


My Commission Expires:
 

[NOTARIAL SEAL]
 


[signatures continue on following page]

4

[e35317-12171715203528370d_1.jpg]

5

IN WITNESS WHEREOF, the Secretary joins in this Agreement for the purposes
ofacknowledging the transactions set forth herein and as a party to the
Regulatory Agreement and for such other purposes as may be set forth herein.

     
Signed, sealed and delivered in
the presence of:
/s/ Linda J. Monger
  SECRETARY OF HOUSING AND
URBAN DEVELOPMENT
By: /s/ Roger A. Lewis
 
   
Unofficial Witness
Printed Name: Linda J. Monger


--------------------------------------------------------------------------------


/s/ Markham W. Stickney


--------------------------------------------------------------------------------


Notary Public
Printed Name: Markham W. Stickney
  Roger A. Lewis, Authorized Agent
Office of Residential Care Facilities
National Director
Sec 232 Development
Office Healthcare Programs



 
 

My Commission Expires: 4/19/15
 

 
 

[NOTARIAL SEAL]
 


EXHIBIT A
TO
ASSUMPTION, MODIFICATION AND RELEASE AGREEMENT

Legal Description
[e35317-12171715203528370d_2.jpg]

6

EXHIBIT B
TO
ASSUMPTION, MODIFICATION AND RELEASE AGREEMENT

LEAN RIDER
See attached.

LEAN Rider
to Regulatory Agreement for
Multifamily Housing Projects

This Rider is attached to and made a part of that certain Regulatory Agreement
for Multifamily Housing Projects dated February 10, 2010 by and between Powder
Springs Road Associates, L.P., a Georgia limited partnership (“Original
Borrower”), and the Secretary of Housing and Urban Development (the “Secretary”)
with respect to Nurse Care of Buckhead, FHA Project No. 061-22057, as amended by
that certain Assumption, Modification and Release Agreement by and among G&E HC
REIT II Buckhead SNF, LLC, a Delaware limited liability company (“Owners”),
Original Borrower, Capital Funding, LLC, a Maryland limited liability company
(“Lender”) and the Secretary (as so amended, the “Agreement”). In the event of
any conflict between any provision of this Rider and any other provision of the
Agreement, the provision of this Rider shall be controlling. The Agreement is
hereby amended and supplemented as follows:

A. Reserve Fund for Replacements. The following is hereby added to the end of
the first subparagraph of paragraph 2(a) of the Agreement:

The amount of the monthly deposits to the reserve fund for replacements shall be
subject to change in accordance with the requirements of the Secretary, but such
change can be accomplished by a letter from HUD to the Owner and will not
necessitate an amendment to the Agreement. In connection therewith, every ten
(10) years, the mortgagee shall obtain a physical and capital needs assessment
report for the Secretary to evaluate. The cost of such report may be paid from
the reserve fund for replacements.

In addition to the required monthly deposits to the said reserve fund, Original
Borrower made an initial deposit in an amount not less than $219,000.

B. Certain Matters Requiring Approval of the Secretary.



  (1)   Paragraph 6(c) of the Agreement is hereby amended to read as follows:

(c) Convey, assign, or transfer any right to manage or receive the rents and
profits from the mortgaged property.



  (2)   The following is hereby added to the end of paragraph 6 of the
Agreement:



  (i)   Permit any conveyance, assignment, or transfer of any direct or indirect
legal or beneficial interest in the Owners that requires approval of the
Secretary under (i) the Secretary’s transfer of physical assets requirements and
procedures or (ii) the Secretary’s previous participation approval requirements
and procedures.  



  (j)   Enter into, or agree to the assignment of, any operating or commercial
lease for all or part of the mortgaged property. As a condition of the
Secretary’s approval of any operating lease or any assignment thereof, the
lessee or assignee, as applicable, shall execute a regulatory agreement in form
and substance satisfactory to the Secretary.  



  (k)   Enter into any amendment of any operating or commercial lease of all or
any part of the mortgaged property that (i) reduces the rent or other payments
due thereunder, (ii) increases the obligations of the Owners or the rights of
the lessee, (iii) decreases the rights of the Owners or the obligations of the
lessee, or (iv) alters any provision of such lease required by the Secretary to
be included therein.  



  (l)   Use the mortgaged property for any purpose other than the Approved Use.
 

C. Management Contracts. Paragraph 9(a) of the Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:



  (a)   Any management contract involving the project entered into by any of the
Owners or any lessee shall contain a provision that, in the event of default
hereunder, it shall be subject to termination without penalty upon written
request by the Secretary. Upon such request Owners shall immediately arrange to
terminate such management contract within a period of not more than thirty
(30) days and shall make arrangements satisfactory to the Secretary for
continuing proper management of the project. In addition to the foregoing, in
the event that a management agent is (or will be) the holder of the project’s
license or is (or will be) the payee under one or more third-party payor
agreements with respect to the project, the provisions of paragraphs 6(j) and
6(k) of this Agreement shall be applicable to such management agreement as and
to the same extent as if such management agreement were an operating lease.  

D. Financial Statements. Paragraph 9(e) of the Agreement is hereby amended to
replace “sixty (60) days” with “ninety (90) days.”

E. Confidentiality of Resident/Patient Medical Records and Information.
Paragraph 9(c) of the Agreement is hereby amended to add the following at its
end:



  (c)   . . . The obligations of Owners under this paragraph shall be limited to
the extent necessary in order for Owners to comply with applicable laws
regarding the confidentiality of resident/patient medical records and
information.  

F. Permits and Approvals. Paragraph 9(h) of the Agreement is hereby deleted in
its entirety and the following is substituted in lieu therefor:



      (h)(1) The Owners shall at all times maintain in full force and effect, or
cause the lessee or management agent (as applicable) to maintain in full force
and effect, all certificates of need, bed authority, provider agreements,
licenses, permits and approvals required to operate the project for the Approved
Use (collectively, the “Permits and Approvals”). Without the prior written
consent of the Secretary, none of the Permits or Approvals shall be conveyed,
assigned, encumbered, transferred or alienated from the project. The Owners
shall ensure that the project is at all times operated in accordance with the
requirements of the Permits and Approvals.  



  (2)   The security agreement and UCC financing statements referred to in
paragraph 9(i) below shall constitute, to the extent permitted by law, a first
lien upon all of the Owners’ rights, titles and interest, if any, in the Permits
and Approvals. However, in the event of either a monetary or other default under
this agreement, the note, or the mortgage, the Owners shall cooperate in any
legal and lawful manner necessary or required to permit the continued operation
of the project for the Approved Use. For the intents and purposes herein, Owners
hereby irrevocably nominate and appoint the Secretary, his/her successors and
assigns, as their attorney-in-fact coupled with an interest to do all things
necessary to continue to operate the project for the Approved Use including but
not limited to the power and authority to provide any and all information and
data, pay such fees as may be required, and execute and sign in the name of the
Owners, their successors or assigns, any and all documents, to the extent that
such information, data, fees and documents may be required by any governmental
entity exercising jurisdiction over the project.  



  (3)   The Owners shall not alter, or suffer or permit the alteration of, any
Permit or Approval, without the prior written approval of the Secretary. In the
event that any such alteration is proposed, upon learning of such proposed
alteration, the Owners will advise the Secretary and mortgagee promptly. The
Owners will insert the foregoing requirements into any operating lease for the
project.  



  (4)   The Owners shall deliver to the Secretary and the mortgagee, within ten
(10) days after receipt thereof, copies of any and all notices, reports, surveys
and other correspondence (regardless of form) received by the Owners from any
governmental authority that includes any statement, finding or assertion
that (i) the Owners, any lessee, any management agent or the project is or may
be in violation of (or default under) any of the Permits or Approvals or any
governmental requirements applicable thereto, (ii) any of the Permits or
Approvals are to be terminated or not renewed or (iii) the Owners are, or any
lessee, any management agent or the project is. subject to any governmental
investigation or inquiry involving fraud. The Owners shall deliver to the
Secretary and the mortgagee, simultaneously with delivery thereof to any
governmental authority, any and all responses given by or on behalf of the
Owners to such governmental authority and shall provide to the Secretary and the
mortgagee, promptly upon request, such information regarding any of the
foregoing as the Secretary or the mortgagee may request. The receipt by the
Secretary or the mortgagee of notices, reports, surveys, correspondence and
other information shall not in any way impose any obligation or liability on the
Secretary, the mortgagee or their respective agents, representatives or
designees to take (or refrain from taking) any action, and the Secretary, the
mortgagee and their respective agents, representatives and designees shall have
no liability for any action or failure to act thereon or as a result thereof.  

G. Personal Property; Security Interests. The following is hereby added to the
Agreement as paragraph 9(i):



  (i)   The Owners shall suitably equip, or cause to be equipped, the project
for its use and operation for the Approved Use. Except as otherwise approved in
writing by the Secretary, the Owners shall grant to the mortgagee and the
Secretary a first lien security interest in all personal property of the Owners
as additional security for the obligations of the Owners under the note,
mortgage and this agreement. Such security interest shall be evidenced by such
security agreements as the mortgagee and/or the Secretary may require and, in
connection therewith, the Owners shall execute and deliver such deposit account
control agreements as may be required by the mortgagee and/or the Secretary.
Owners hereby authorize each of the mortgagee and the Secretary to file such UCC
financing statements and continuation statements as either of them may deem to
be necessary or appropriate in connection with the foregoing security interest.
The Owners shall not be permitted to grant any other liens on any of such
personal property without the prior written approval of the mortgagee and the
Secretary. If the project includes a skilled nursing home and is not subject to
an operating lease, the Owners shall be permitted to pledge their accounts
receivable to an accounts receivable lender in a manner approved by the
mortgagee and the Secretary. In the event that the mortgagee and the Secretary
grant such approval, (i) the holder(s) of such lien shall enter into an
intercreditor agreement and a rider thereto with the mortgagee or the Secretary,
or both, on such terms and conditions as may be required by the mortgagee and
the Secretary and (ii) the Owners shall comply with any requirements imposed on
them by the mortgagee or the Secretary (or either of them) in connection
therewith.  

H. Professional Liability Insurance. The following is hereby added to the
Agreement as paragraph 9(j):



  (j)   The Owners shall maintain, or cause the lessee or management agent (as
applicable) to maintain, professional liability insurance that complies with the
applicable requirements of the Secretary. Annually, the Owners shall provide, or
cause the lessee or management agent (as applicable) to provide, to the
Secretary and mortgagee, a certification of compliance with the Secretary’s
professional liability insurance requirements as evidenced by an Accord or
certified copy of the insurance policy.  

I. Notices. Notices sent pursuant to Paragraph 11 of the Agreement may be sent
by registered or certified mail, hand delivery or by a nationally recognized
overnight delivery service.

J. Defined Terms. The following definitions are hereby added to paragraph 13 of
the Agreement:



  (l)   “rent,” “profits” and “income” shall include: all healthcare insurance
receivables, rents, lease payments, revenues, charges, fees and assistance
payments arising from the operation of the project, including but not limited to
workers’ compensation, social security and other third-party reimbursement
payments, Accounts Receivable (as defined in the Collateral Description for the
Security Agreement and UCC-1 Financing Statement for the Mortgagor) and all
payments and income arising from the operation of the project and/or the
provision of services to residents or tenants thereof.  



  (m)   “Approved Use” means the use of the project as a 220-bed nursing home
and such other uses as may be approved in writing from time to time by the
Secretary based upon a request made by the Owners, lessee or management agent,
but excluding any uses that are discontinued with the written approval of the
Secretary.  

IN WITNESS WHEREOF, Owners have executed this LEAN Rider to Regulatory Agreement
as of January 10, 2012.

     
Signed, sealed and delivered
  OWNERS:
in the presence of:
/s/ Jennifer Hsieh


--------------------------------------------------------------------------------


Unofficial Witness
Printed Name: Jennifer Hsieh


--------------------------------------------------------------------------------


/s/ Paul S. Baker
  —
G&E HC REIT II BUCKHEAD SNF, LLC, a Delaware
limited liability company
By: /s/ Danny Prosky
—
Danny Prosky, Authorized Signatory


 
 

Unofficial Witness
Printed Name: Paul S. Baker
 


 
 

see next page
 

 
 

Notary Public
Printed Name:
 


My Commission Expires:
 

[NOTARIAL SEAL]
 


7

[e35317-12171715203528370d_3.jpg]

8